DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an integrated circuit device comprising:
a fin-type active region extending on a substrate in a first horizontal direction;
a gate line extending on the fin-type active region in a second horizontal direction crossing the first horizontal direction;
a source/drain region on the fin-type active region and adjacent to the gate line; and
a source/drain contact pattern electrically connected to the source/drain region and including a first portion and a second portion, the first portion having a first height in a vertical direction, the second portion having a second height less than the first height in the vertical direction,


Claim 11 recites an integrated circuit device comprising:
a plurality of fin-type active regions extending on a substrate in a first horizontal direction to be parallel to each other;
a gate line extending on the plurality of fin-type active regions in a second horizontal direction crossing the first horizontal direction;
a source/drain region on the plurality of fin-type active regions and adjacent to the gate line: and
a source/drain contact pattern electrically connected to the source/drain region,
wherein the source/drain contact pattern includes a first portion and a second portion, the first portion has a first height in a vertical direction, and the second portion has a second height less than the first height in the vertical direction,
the first portion includes a first portion of a metal plug and a first portion of a conductive barrier film on a sidewall of the first portion of the metal plug, and the second portion includes a second portion of the metal plug and a second portion of the conductive barrier film on a sidewall of the second portion of the metal plug, and
a first top surface of the first portion of the conductive barrier film and a second top surface of the first portion of the metal plug are coplanar with each other and are at a first vertical level, and a third top surface of the second portion of the conductive barrier film is lower than a fourth top surface of the second portion of the metal plug relative to the substrate.
Claim 18 recites an integrated circuit device comprising:
a first fin-type active region and a second fin-type active region, the first and second fin-type active regions each extending on a substrate in a first horizontal direction to be parallel with each other and being spaced apart from each other in a second horizontal direction crossing the first horizontal direction;
a gate line extending longitudinally in the second horizontal direction on the first fin-type active region and the second fin-type active region;
a source/drain region on the first fin-type active region and the second fin-type active region; and
a source/drain contact pattern electrically connected to the source/drain region,
wherein the source/drain contact pattern includes a first portion and a second portion, the first portion overlapping the first fin-type active region in a vertical direction and having a first height in the vertical direction, and the second portion overlapping the second fin-type active region in the vertical direction, having a second height less than the first height in the vertical direction, and
the source/drain contact pattern includes a metal plug and a conductive barmier film, the metal plug includes a protruding top portion in the second portion, and the conductive barrier film in the second portion is on a sidewall of the metal plug in the second portion and includes a first top surface that is lower than a top surface of the protruding top portion relative to the substrate.

US PG Pub 2021/0358817 (“Lin”), US PG Pub 2019/0393318 (“Chung”), US PG Pub 2018/0151560 (“Hsu”), US Patent No. 10,157,963 (“Lee”), US Patent No. 8,729,703 (“Yu”) and US Patent No. 7,553,757 (“Matsumori) are cited as being examples of relevant references in the art. The references disclose various elements of Applicant’s inventions including source/drain contact patterns and barrier films having a height less than that of their metal plugs. However, the references do not 

A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-10, 12-17, 19 and 20 depend on one of Claims 1, 11 or 18 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818